DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020 and 3/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-5 and 18-20, the prior art does not disclose an imaging device having the specific limitations disclosed in claims 1-5 and 18-20, wherein the imaging device comprises: a first electrode; a charge accumulating electrode arranged with a space from the first electrode; an isolation electrode arranged with a space from the first electrode and the charge accumulating electrode and surrounding the charge accumulating electrode; a photoelectric conversion layer formed in contact with the first electrode and above the charge accumulating electrode with an insulating layer interposed therebetween; and a second electrode formed on the photoelectric conversion layer, wherein the isolation electrode includes a first isolation electrode and a second isolation electrode arranged with a space from the first isolation electrode, and the  first isolation electrode is positioned between the first electrode and the second isolation electrode.

Re claims 6-17, the prior art does not disclose a solid-state imaging sensor having the specific limitations disclosed in claims 6-17, wherein the solid-state image sensor comprises: a plurality of imaging device blocks each including P x Q (where P >= 2 and Q >=1) imaging devices such that P imaging devices are arranged in a first direction and Q imagining device is arranged in a second direction different from the first direction, wherein each imaging device includes: a first electrode; a charge accumulating electrode arranged with a space from the first electrode; an isolation electrode arranged with a space from the first electrode and the charge accumulating electrode and surrounding the charge accumulating electrode; a photoelectric conversion layer formed in contact with the first electrode and above the charge accumulating electrode with an insulating layer interposed therebetween; and a second electrode formed on the photoelectric conversion layer, the isolation electrode includes a first isolation electrode, a second isolation electrode, and a third isolation electrode,  the first isolation electrode is arranged adjacent to but with a space from the first electrode between imaging devices placed side by side at least along the second direction in the imaging device block, the second isolation electrode is arranged between imaging device in the imaging device block, and the third isolation electrode is arranged between imaging device blocks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tashiro et al US 2016/0014364 discloses a photoelectric conversion device including a photoelectric conversion layer, an insulating layer and a plurality of electrodes electrically isolated from one another.
Kato et al. US 2015/0097219 discloses an image sensor including a semiconductor layer, an element isolation layer, an electrode layer, an insulation film and electrically conductive members.
Yamasaki et al. US 2019/0312071 discloses an image sensor including pixel electrodes that are electrically isolated from each other by an insulating film.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699